Citation Nr: 1013462	
Decision Date: 04/08/10    Archive Date: 04/29/10

DOCKET NO.  06-36 102	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


ATTORNEY FOR THE BOARD

K. Fitch, Counsel




INTRODUCTION

The Veteran served on active duty with the Philippine 
Commonwealth Army from November 24, 1941 to December 14, 1942 
and from August 4, 1943 to August 16, 1943.  He also served 
with the Regular Philippine Army from May 16, 1945 to 
February 6, 1946.  He was a prisoner of war from April 10, 
1942 to December 14, 1942.  The Veteran died in July 1985.  
The appellant is his surviving spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, Philippines.

The claim for service connection for the cause of the 
Veteran's death was previously denied by an April 1986 
rating.  The appellant did not appeal this determination.

In July 2008, the Board reopened the claim and remanded the 
matter for additional development.  The claim has been 
returned to the Board for further review.


FINDINGS OF FACT

1.  All evidence necessary for adjudication of this claim 
have been obtained by VA.

2.  The Veteran died in July 1985 at the age of 67; the 
immediate cause of the Veteran's death as shown on the 
initial death certificate was asphyxia secondary to 
hemoptysis; pulmonary infection, possibly tuberculosis; and 
chronic obstructive pulmonary disease.  Another condition 
identified as significant in contributing to the Veteran's 
death was uremia.  A subsequent copy of the Veteran's death 
certificate added beriberi as a significant condition 
contributing to death.

3.  At the time of the Veteran's death, the Veteran was not 
service-connected for any disabilities. 

4.  The evidence does not show that the Veteran's asphyxia 
secondary to hemoptysis, pulmonary infection, possibly 
tuberculosis, chronic obstructive pulmonary disease, or 
uremia had their onset during service, or that such disorders 
were otherwise related to a disease or injury of service 
origin; nor does the preponderance of the medical evidence 
indicate that beriberi contributed substantially or 
materially to cause the Veteran's death the Veteran 

5.  No disease or injury of service origin contributed 
substantially or materially to cause the Veteran's death.


CONCLUSION OF LAW

A disability of service origin did not cause or contribute 
substantially or materially to cause the Veteran's death. 38 
U.S.C.A. §§ 1110, 1310, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.312, 3.159, 3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 C.F.R. § 3.159.  Such notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if there is a favorable 
disposition of the claim.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
The Board notes that effective May 30, 2008, VA amended its 
regulations governing VA's duty to provide notice to a 
claimant regarding the information necessary to substantiate 
a claim.  The new version of 38 C.F.R. § 3.159(b)(1), removes 
the portion of the regulation which states that VA will 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  See 73 Fed. Reg., 
23353-54 (April 30, 2008).

In Hupp v. Nicholson, 21 Vet. App. 342 (2007), the Court 
determined that, when adjudicating a claim for service 
connection for the cause of a Veteran's death, VA must 
perform a different analysis depending upon whether a Veteran 
was service-connected for a disability during his or her 
lifetime. The Court concluded that, in general, § 5103(a) 
notice for a claim for service connection for the cause of a 
Veteran's death must include: (1) a statement of the 
conditions, if any, for which a Veteran was service-connected 
at the time of his death; (2) an explanation of the evidence 
and information required to substantiate a Dependency and 
Indemnity Compensation (DIC) claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service-connected.

In this regard, the failure to provide pre-adjudicative 
notice of any of the necessary duty to notify elements is 
presumed to create prejudicial error.  Sanders v. Nicholson, 
487 F.3d 881 (2007).  The Secretary has the burden to show 
that this error was not prejudicial to the claimant.  Id. at 
889.  Lack of prejudicial harm may be shown in three ways: 
(1) that any defect was cured by actual knowledge on the part 
of the claimant, (2) that a reasonable person could be 
expected to understand from the notice what was needed, or 
(3) that a benefit could not have been awarded as a matter of 
law.  Id. at 887; see also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Federal 
Circuit indicated that this was not an exclusive list of ways 
that error may be shown to be non prejudicial.  See Sanders, 
487 F.3d 881.  In order for the Court to be persuaded that no 
prejudice resulted from a notice error, the record must 
demonstrate that, despite the error, the adjudication was 
nevertheless essentially fair.  See also Dunlap v. Nicholson, 
21 Vet. App. 112, 118 (2007).

In this case, the Board finds that any notice error did not 
affect the essential fairness of the adjudication of the 
appellant's claim. The appellant was informed in March 2003 
and September 2008 letters of the evidence necessary to 
establish service connection for the cause of the Veteran's 
death.  The appellant was also provided with the appropriate 
laws and regulations.  She was provided notice of what VA was 
doing to develop the claim, notice of what she could do to 
help her claim, and notice of how her claim was still 
deficient.  All VA and private medical records identified by 
her have been obtained and associated with the claims file, 
and the appellant has been provided a VA examination in 
connection with the claim.  Based on a review of the claims 
file, the Board finds that there is no indication in the 
record that any additional evidence relevant to the issue to 
be decided herein is available and not part of the claims 
file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 
2007) [hereinafter Mayfield III].

From submissions by and on behalf of the appellant, she is 
fully conversant with the legal requirements in this case.  
Given the nature of the appellant's claim, the fact that she 
was notified of the evidence necessary to prevail on her 
claim, and that all VA and private medical records identified 
by her have been obtained and associated with the claims 
file, the Board finds that a reasonable person would have 
generally known about the requirements necessary to establish 
service connection for the cause of the Veteran's death.  
Thus, the Board finds that the essential fairness was 
maintained in this case as the appellant demonstrated an 
understanding of the evidence required to substantiate the 
claim.  Accordingly, the Board finds that any error in 
failure to provide notice is not prejudicial. See Sanders, 
487 F.3d 881.

Since the Board has concluded that the preponderance of the 
evidence is against the claim of service connection for the 
cause of the Veteran's death, any questions as to the 
appropriate effective date to be assigned are rendered moot, 
and no further notice is needed.  See Dingess/Hartman, 19 
Vet. App. 473.

The Board concludes that any deficiency in the timing of any 
notice is harmless error.  See Overton v. Nicholson, 20 Vet. 
App. 427, 435 (2006) (finding that even though the Board 
erred by relying on various post-decisional documents to 
conclude that adequate 38 U.S.C.A. § 5103(a) notice had been 
provided to the appellant, the evidence established that the 
Veteran was afforded a meaningful opportunity to participate 
in the adjudication of his claim, and the error was 
harmless).  Additionally, there has been no prejudice to the 
appellant in the essential fairness of the adjudication.  As 
there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005); rev'd on other grounds, 444 F.3d 1328 (Fed Cir. 
2006). Based on a review of the claims file, the Board finds 
that there is no indication in the record that any additional 
evidence relevant to the issue to be decided herein is 
available and not part of the claims file. See Mayfield III, 
supra.

II.  Service connection for cause of the Veteran's death.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  The surviving spouse 
of a Veteran who has died from a service-connected disability 
or compensable disability may be entitled to receive 
dependency and indemnity compensation (DIC).  38 U.S.C.A. 
§ 1310.  The death of a Veteran will be considered as having 
been due to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
contributory cause of death.  38 U.S.C.A. § 1101, 1112; 
38 C.F.R. § 3.312(a).  

To establish service connection for the cause of the 
Veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  The service-connected 
disability will be considered as the principal (primary) 
cause of death when such disability, singly or jointly with 
some other condition, was the immediate or underlying cause 
of death or was etiologically related thereto.  38 C.F.R. 
§ 3.312(b).  Contributory cause of death is inherently one 
not related to the principal cause.  In determining whether a 
service-connected disability contributed to death, it must be 
shown that it contributed substantially or materially; that 
it combined to cause death; that it aided or lent assistance 
to the production of death.  It is not sufficient to show 
that it casually shared in producing death, but rather it 
must be shown that there was a causal connection.  38 C.F.R. 
§ 3.312(c)(1).

In addition, the Board notes that a service-connected 
disorder is one that was incurred in or aggravated by active 
service; one for which there exists a rebuttable presumption 
of service incurrence, if manifested to the required degree 
within a prescribed period from the Veteran's separation from 
active duty; or one that is proximately due to or the result 
of service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309, 3.310(a).  

Where a Veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946 and 
certain conditions, including active tuberculosis, manifest 
to a degree of 10 percent or more within one year from date 
of termination of such service, such disease shall be 
presumed to have been incurred in or aggravated by service, 
even though there is no evidence of such disease during the 
period of service. This presumption is rebuttable by 
affirmative evidence to the contrary. 38 U.S.C.A. §§ 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.

In addition, 38 C.F.R. § 3.309(c) provides that if the Veteran 
was a former prisoner of war, presumptive service connection 
is warranted if certain specified diseases became manifest to 
a degree of 10 percent or more at any time after discharge or 
release from active service, even though there is no record of 
such disease during service, presuming evidence does not exist 
to rebut such presumption under 38 C.F.R. § 3.307(d).   For 
Veterans interned or detained for not less than 30 days, these 
conditions include beriberi (including beriberi heart disease) 
and chronic dysentery.  38 C.F.R. § 3.309(c).  Effective 
October 7, 2004, the list of specified diseases triggering the 
presumption for prisoners of war was amended in pertinent part 
to include atherosclerotic heart disease or hypertensive 
vascular disease and their complications (including myocardial 
infarction, congestive heart failure, and arrhythmia). 

If service connection is not warranted on a presumptive basis, 
the Appellant is not precluded from establishing service 
connection for cause of the Veteran's death with proof of 
actual direct causation.  See Combee v. Brown, 34 F.3d 1039, 
1041-42 (Fed. Cir. 1994). 

Medical evidence of a "chronic" disease should set forth the 
physical findings and symptomatology elicited by examination 
within the applicable period.  38 C.F.R. § 3.307(b); Oris v. 
Derwinski, 2 Vet. App. 95, 96 (1992).  A chronic disease need 
not be diagnosed during the presumptive period but 
characteristic manifestations thereof to the required degree 
must be shown by acceptable medical and lay evidence followed 
without unreasonable time lapse by definite diagnosis.  38 
C.F.R. § 3.307(c); Caldwell v. Derwinski, 1 Vet. App. 466, 
469 (1991).

An important factor in the factual question of reasonableness 
in lapse of time from manifestation to diagnosis under 38 
C.F.R. § 3.307(c) is the difficulty in diagnosing the 
disability and the strength of the evidence establishing an 
identity between the disease manifestations and the 
subsequent diagnosis. A strong evidentiary link tends to 
ensure the disease is not due to "intercurrent cause" as set 
forth in 38 C.F.R. § 3.303(b); Cook v. Brown, 4 Vet. App. 
231, 238 (1993).  The lapse in time from manifestation to 
diagnosis under 38 C.F.R. § 3.307(c) "is ultimately a 
question of fact for the Board to address."  Bielby v. Brown, 
7 Vet. App. 260, 266 (1994).

In this case, the evidence of record shows that the Veteran 
died in July 1985 at the age of 67.  The immediate cause of 
the Veteran's death as shown on the initial death certificate 
was asphyxia secondary to hemoptysis, pulmonary infection, 
possibly tuberculosis, and chronic obstructive pulmonary 
disease.  Another condition identified as significant in 
contributing to the Veteran's death was uremia.  A subsequent 
copy of the Veteran's death certificate added beriberi as a 
significant condition contributing to death.

At the time of the Veteran's death, the Veteran was not 
service-connected for any disabilities. 

The Veteran's service treatment records indicate that the 
Veteran served in the military and was at Bataan in 1941.  He 
was in the Bataan death March and was a POW from April until 
December 1942.  His medical records indicate that he had 
malaria in service and received convalescent care after his 
release from the POW camp.  He received care for 
approximately one year.  He was also indicated to have 
dysentery in the POW camp.  He was hospitalized in San Lazero 
Hospital in August 1943 for malaria, recurrent.  This was 
noted to be his first admission.  The Veteran was noted to 
have recovered, and was discharged.  The notes to this record 
indicate that the Veteran had been sick for one year, now 
with recurrent attacks, fever, and headaches.  In May 1945, 
the Veteran was treated for a tropical ulcer on his left 
lower leg.  A May 1945 physical examination indicated that 
the Veteran's health condition was normal, with a history of 
malaria, and a left leg ulcer of 7 months duration.  A 
December 1945 x-ray indicated old adhesive pleuritis, right 
base.  A February 1946 Report of Physical examination 
indicated that the Veteran was normal in all respect except 
for his lungs.  He was indicated to have dull right base with 
weak breath sounds over the area.  

After service, the Veteran's claims file does not contain 
medical records until records related to his death in 1985.  
In June 1985, the Veteran was admitted with acute congestive 
heart failure and respiratory distress.  He was treated with 
a diuretic and responded quickly.  He was also treated with 
drugs used for the treatment of tuberculosis.  The Veteran 
significantly improved and was discharged.  In July 1985, 
however, the Veteran had further pulmonary complications, 
including hemorrhage.  On July [redacted], 1985, the Veteran was 
diagnosed with pneumonia, pulmonary tuberculosis with 
possible tuberculoma, and arteriosclerotic heart disease and 
azotemia probably secondary to arteriosclerotic renal 
vascular disease.  He died on July [redacted], 1985.  After his death, 
the final diagnoses were indicated to be asphyxia secondary 
to hemoptysis, pulmonary Koch's infection with possible 
tuberculoma, right, chronic obstructive pulmonary disease, 
and uremia.  

In order to determine whether the Veteran's death was a 
result of his military service, the appellant was provided a 
VA medical opinion dated August 2009 by F.J.S., MD.  The 
Veteran's military and medical history were noted in the 
report.  The reviewing doctor was specifically asked whether 
a contributing cause for the Veteran's death was the presence 
of beriberi.  He was also asked to determine if possible the 
cause of death.  The doctor reviewed the Veteran's medical 
history and death certificate (including the initial 
certificate that did not include beriberi as a contributing 
cause, and a subsequent copy that appears to include 
beriberi).  The reviewing doctor also noted the December 1945 
x-ray and stated that this could be a residual scar from pre-
existing tuberculosis.  He then indicated that it was 
certainly possible that the Veteran had beriberi as a 
prisoner of war and that it was possible that he could have a 
nutritional deficiency disease following his release from the 
POW camp until the end of the war.  The reviewing doctor 
indicated that beriberi was another name for thiamine 
deficiency (vitamin B1) and that this could cause a number of 
problems, including wet beriberi affecting the cardiovascular 
system and dry beriberi affecting the nervous system.  The 
Veteran was noted to have had a cardiovascular disorder when 
he entered the hospital in June 1985, but he was noted to 
have responded quickly to treatment with a diuretic and 
antibiotics.  The reviewing doctor did not find that the 
Veteran was treated with thiamine at the time.  The reviewing 
doctor then concluded that, if the Veteran did have beriberi, 
it was not documented in the record and could not be proven.  
He stated that it appears as though the Veteran's primary 
cause of death was pulmonary tuberculosis with hemorrhage 
from his lung and asphyxiation.  He stated that thiamine 
deficiency was not part of that process.  

Furthermore, the reviewing doctor went on to explain that one 
could make the argument that the Veteran's congestive heart 
failure was due to thiamine deficiency, but if so, the 
Veteran would not have responded so well and rapidly to the 
administration of diuretic and bed rest.  The record from 
June 1985 indicated that the Veteran's edema was all clear by 
the time he left the hospital and that his treatment protocol 
was aimed toward tuberculosis only.  He indicated that no 
mention was made of beriberi.  The reviewer concluded that 
the Veteran's demise was not contributed to or caused by or 
the result of thiamine deficiency (beriberi).  Further, the 
reviewer concluded that the Veteran succumbed to pulmonary 
tuberculosis with pulmonary hemorrhage and asphyxiation.  

Based on the foregoing, the Board finds that the evidence is 
against a finding that the Veteran's death was caused by his 
military service, to include his time as a POW from April to 
December 1942.  

As noted above, service connection will be granted to a 
Veteran that develops active tuberculosis in service or 
within one year of service.  38 C.F.R. § 3.303, 3.307, 3.309.  
Here, the evidence does not show that the Veteran was found 
to have active tuberculosis during service or within one year 
of his military service.  And while the August 2009 VA doctor 
noted the December 1945 x-ray and stated that the x-ray 
findings could be a residual scar from pre-existing 
tuberculosis, this is nearly three years after the veteran's 
first period of service and there is no firm evidence that 
this was a residual of tuberculosis or that it occurred in 
service or within one year of service.  In this regard, the 
Board notes that the August 2009 doctor stated that the 
December 1945 x-ray findings "could be" a residual scar 
from pre-existing tuberculosis.  Here, the Board notes that 
service connection may not be based on speculation or remote 
possibility.  An unsupported opinion noting only that the 
veteran's condition may be related to service is insufficient 
to form a basis for a grant of service connection.  38 C.F.R. 
§ 3.102 (2003).  See, e.g., Morris v. West, 13 Vet. App. 94, 
97 (1999) (diagnosis that appellant was "possibly" suffering 
from schizophrenia deemed speculative); Bloom v. West, 12 
Vet. App. 185, 186-87 (1999) (treating physician's opinion 
that veteran's time as a prisoner of war "could" have 
precipitated the initial development of his lung condition 
found too speculative to provide medical nexus evidence to 
well ground cause of death claim); Winsett v. West, 11 Vet. 
App. 420, 424 (1998) (physician's opinion in cause of death 
case that list of conditions submitted by appellant might be 
related to exposure to Agent Orange found speculative when 
physician also indicated that "it is just as likely that they 
could have another cause"), aff'd 217 F.3d 854 (Fed. Cir. 
1999), cert. denied, 528 U.S. 1193 (2000); Bostain v. West, 
11 Vet. App. 124, 127-28 (1998) (private physician's opinion 
that veteran's preexisting service-related condition may have 
contributed to his ultimate demise too speculative, standing 
alone, to be deemed new and material evidence to reopen cause 
of death claim).  

In addition, 38 C.F.R. § 3.309(c) provides that if the 
Veteran was a former prisoner of war, and was interned or 
detained for not less than 30 days, presumptive service 
connection is warranted if beriberi (including beriberi heart 
disease) and chronic dysentery, among other conditions, 
became manifest to a degree of 10 percent or more at any time 
after discharge or release from active service, even though 
there is no record of such disease during service, presuming 
evidence does not exist to rebut such presumption under 38 
C.F.R. § 3.307(d).   Effective October 7, 2004, the list of 
specified diseases triggering the presumption for prisoners 
of war was amended in pertinent part to include 
atherosclerotic heart disease or hypertensive vascular 
disease and their complications (including myocardial 
infarction, congestive heart failure, and arrhythmia).

In this case, however, while the Veteran was indicated to 
have dysentery as a POW in 1942, this condition apparently 
resolved and has not been mentioned at any time since 
discharge from the service.  This cannot be considered 
chronic dysentery.  

In addition, while a subsequent death certificate appears to 
add beriberi as a contributing cause of the Veteran's death, 
the Veteran's original death certificate, and the medical 
records contemporaneous to his death do not indicate that the 
Veteran had beriberi or thiamine deficiency at his death.  
Further,  the August 2009 VA doctor specifically found that 
the Veteran's demise was not contributed to or caused by or 
the result of thiamine deficiency (beriberi).  

And with respect to atherosclerotic heart disease and 
congestive heart failure, the Veteran's medical records at 
his death do indicate that the Veteran had congestive heart 
failure in June 1985.  However, when determining the cause of 
the Veteran's death, this condition was not indicated to be 
contributory.  Rather, the causes of the Veteran's death as 
listed on the Veteran's death certificate are noted to be 
asphyxia secondary to hemoptysis, pulmonary infection, 
possibly tuberculosis, chronic obstructive pulmonary disease, 
and uremia.  In addition, the medical records contemporaneous 
with the Veteran's death indicate that the final diagnoses 
were asphyxia secondary to hemoptysis, pulmonary Koch's 
infection with possible tuberculoma, right, chronic 
obstructive pulmonary disease, and uremia.  And the August 
2009 VA examination found that the Veteran succumbed to 
pulmonary tuberculosis with pulmonary hemorrhage and 
asphyxiation, not atherosclerotic heart disease or congestive 
heart failure.  

Finally, the Board notes that the Veteran was not found to 
have hemoptysis, chronic obstructive pulmonary disease, 
and/or uremia in service or within one year of service.  And 
while the appellant has written statements indicating that 
the Veteran was in and out of the hospital frequently for 
treatment, this does not indicate what treatment was sought.  
In this regard, the Board notes that medical evidence is 
generally required to establish a medical diagnosis or to 
address questions of medical causation; lay assertions of 
medical status do not constitute competent medical evidence 
for these purposes where there is no credible lay evidence of 
a continuity of symptomatology.  Davidson; see also Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).  Lay assertions 
may serve to support a claim for service connection by 
supporting the occurrence of lay-observable events or the 
presence of disability or symptoms of disability subject to 
lay observation.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 
3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. 
Cir. 2006) (addressing lay evidence as potentially competent 
to support presence of disability even where not corroborated 
by contemporaneous medical evidence).

In reaching this determination, the Board does not wish in 
any way to diminish the Veteran's honored service.  The 
Board, however, is precluded from reaching its own 
unsubstantiated medical conclusions, and is instead bound by 
on these matters by the medical evidence of record.  See 
Jones v. Principi, 16 Vet. App. 219, 225 (2002), citing Smith 
v. Brown, 8 Vet. App. 546, 553 (1996) (en banc); in Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).









	(CONTINUED ON NEXT PAGE)




In the absence of competent medical evidence to support the 
claim, the claim for service connection for the cause of the 
Veteran's death must be denied.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt 
doctrine does not apply and the appeal is denied. 38 U.S.C.A. 
§ 5107(b) (West 2002).


ORDER

Service connection for the cause of the Veteran's death is 
denied.




____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


